Mr. Justice Walker delivered the opinion of the Court: It is urged that the bonds should not issue in this ease, because the voters, in their petition, or the notice calling the election, do not specify the period the bonds shall run. The third section of the charter (see Private Laws 1869, p. 292,) prescribing the manner the petition shall.be presented, and the notice given, is entirely silent as to what they shall contain. The petition fixes the amount that was proposed to be subscribed, and the rate of interest the bonds should bear. The notice fixes the time and place of the election, the amount proposed to be subscribed in bonds bearing ten per cent interest, but omits, like the petition, to specify the time they shall run. It also imposes some other conditions, but there is no pretense that the company have not fairly and in good faith performed every condition imposed, by building their road within the time and in the manner prescribed. Had the petition and notice fixed the length of time the bonds should run when issued, it would have become, by the vote by which their issue was authorized, a condition that the supervisor could not disregard. But simply having voted that he should issue them, he is left with a discretion as to the time he will make them payable, within the time prescribed by the fourth section of the charter, and he could exercise that discretion when he subscribed the bonds, or, failing to do so at that time, he could do so when he comes to issue them. The second and third sections of the charter say nothing about the time the bonds shall" run. That is all provided.for in the fourth section in defining the duty of the supervisor in subscribing and issuing the bonds. In defining his duty, the act provides that he shall issue bonds bearing interest at a rate not exceeding ten per cent, and the bonds shall run not exceeding twenty years, the interest payable annually. We are, therefore, clearly of the opinion that it was not essential to the validity of the election that the people should,' by a vote, fix the time, when the bonds should mature; and the voters having failed to fix the time, the supervisor was left to do so, within the limitations prescribed by the charter of the company. It is also urged that a majority of all the legal voters of the township did not cast their votes in favor of subscription. The law under which the election was held contains no such requirement. The fourth section declares that: “If it shall appear that a majority of the legal voters of such counties, cities, incorporated towns or townships, voting at such election, have voted for subscription/'etc., for the supervisor, etc., to make the subscription. We are wholly unable to see how this language can be construed to require more than a majority of those voting to confer the power to make the subscription and issue the bonds. The language is plain, and is not susceptible of construction. To hold as we are asked to do by respondents, we should be compelled to reject the words “voting at such election,” and no rule of interpretation will sanction their rejection. This ■ election conformed to the requirements of the law in this particular, and in all others, so far as'we can see from the record before us. This case differs widely from the authorities referred to by counsel for respondents. In those cases there was a want of authority to subscribe or issue the bonds, whilst in this case the statute was pursued in all of its requirements. The requisite number of qualified persons petitioned for a call of an election. The petition was presented to and the election called by the proper person, the proper notice was given, the election held and resulted in favor of subscription by a majority of voters, as contemplated by the statute, and the company having complied with all the conditions imposed, they áre entitled to the bonds, and a peremptory writ of mandamus must be issued according to the prayer of the petition. Mandamus awarded.